NUMBER 13-22-00558-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

GERALD CASTRO,                                                            Appellee.


                  On appeal from the 445th District Court
                       of Cameron County, Texas.


                                     ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      Appellant, the State of Texas, by and through the District Attorney in and for

Cameron County, Texas, has filed a motion for stay of proceedings in the above cause.

      On October 5, 2022, appellee Gerald Castro was arrested for the offense of

aggravated assault with a deadly weapon involving family violence. Pursuant to Article
17.292 of the Texas Code of Criminal Procedure, a magistrate issued an emergency

protective order to be in effect for a period of sixty-one days from October 6, 2022.

       Castro filed a writ of habeas corpus, and on November 15, 2022, the trial court

granted Castro’s application, thereby vacating the protective order issued against him by

the magistrate, which was set to expire on December 6, 2022.

       The State has filed a notice of appeal and has requested that all further

proceedings be stayed pending disposition of its appeal. See TEX. CODE CRIM. PROC. ANN.

art. 44.01(a), (e). The Court requests that Castro, by and though counsel, file a response

to the motion to stay within ten (10) days from the date of this order. Pending our receipt

of Castro’s response, the Court grants the State’s motion for emergency stay, and we

order the trial court’s November 15, 2022 judgment stayed. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).



                                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
22nd day of November, 2022.




                                             2